--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]

 
Exhibit 10.5

WellCare Health Plans, Inc.
The WellCare Group of Companies




[smwellcarelogo.jpg] 

 
Mr. Charles G. Berg
 
 
Dear Mr. Berg:
 
The purpose of this letter agreement (“Agreement”) is to set forth the terms and
conditions of your employment with WellCare Health Plans, Inc. (the “Company”).
 
1. Term.  The term of your employment with the Company shall commence on January
25, 2008 (the “Start Date”) and continue until January 25, 2010 (the “Term”).
 
2. Position and Duties.  On the Start Date, you will be appointed, and will
serve during the Term, as the Executive Chairman of the Board of Directors of
the Company (the “Board”).  Your responsibilities as Executive Chairman will
include leadership, and presiding at meetings, of the Board, advising and
working closely with the Chief Executive Officer concerning the activities of
the Company, including regulatory and compliance programs, financing and other
initiatives, and providing leadership concerning the issues facing the
Company.  You will not be required to relocate your principal
residence.  However, it is anticipated that a reasonable amount of
business-related travel will be required.  During the Term, you will devote such
business time and attention as is reasonably required to perform your duties to
the Company.  You will be permitted to engage in other activities as disclosed
to the Board from time to time, so long as such activities do not interfere, and
are consistent, with your duties and obligations to the Company.  
 
3. Base Salary.  During the Term, you will receive base salary at the annual
rate of $500,000, paid in accordance with the regular payroll practices of the
Company.  Your base salary will be reviewed by the Board annually and may be
adjusted upward but not downward.  
 
4. Annual Bonus.  During the Term, you will be eligible to receive annual
bonuses.  The amount of any annual bonus will be determined by the Compensation
Committee of the Board, in its sole discretion, taking into account your
individual performance and the performance of the Company.
 
5. Initial Equity Awards.  On the Start Date, the Company will grant to you
200,000 shares of restricted Company common stock.  Twenty-five percent (25%) of
such shares of restricted stock will vest six (6) months after the Start Date
and the remaining shares of restricted stock will vest quarterly thereafter over
the remainder of the Term, with the last quarterly installment vesting on the
last day of the Term.  At your election, required tax withholding resulting from
the vesting of the restricted stock will be satisfied
 

--------------------------------------------------------------------------------


 
 by withholding shares of Company common stock.  The Company will also grant to
you, on the Start Date, options to purchase 300,000 shares of Company common
stock with an exercise price per share equal to the closing price per share of
Company common stock on the date of grant.  The options will vest and become
exercisable in eight (8) equal quarterly installments beginning three (3) months
after the Start Date and continuing quarterly thereafter during the Term, with
the last quarterly installment vesting and becoming exercisable on the last day
of the Term.  The options will remain exercisable for ten (10) years from the
date of grant, so long as you do not terminate your employment with the Company
prior to the end of the Term without Good Reason (as defined in Annex A hereto)
and you are not terminated by the Company for Cause (as defined in Annex A
hereto).  If you terminate your employment with the Company prior to the end of
the Term without Good Reason, any unvested restricted stock and unvested options
will be forfeited and vested options will remain exercisable for 90 days after
such termination of employment.  In the event you are terminated by the Company
for Cause, all unvested restricted stock will be forfeited and all options,
whether vested or unvested, will be forfeited.  The options and restricted stock
will be granted under the Company’s 2004 Equity Incentive Plan (the “Company
Stock Plan”), and the Company shall use its best efforts to cause shares of
Company common stock received on exercise of options to be registered on
Form S-8 filed with the Securities and Exchange Commission.  
 
6. Vesting of Equity Awards.  All shares of restricted Company common stock and
all options to purchase Company common stock held by you will become immediately
vested in full (and exercisable in full in the case of the options) upon a
Change in Control (as defined in the Company Stock Plan).  In the event your
employment is terminated prior to the end of the Term by the Company not for
Cause, by you for Good Reason, due to your Disability (as defined in Annex A
hereto) or due to your death, all shares of restricted Company common stock and
all options to purchase Company common stock held by you will become immediately
vested in full (and exercisable in full in the case of options).    
 
7. Severance.  In the event of your “separation from service” with the Company
(as defined in Treas. Reg. § 1.409A-1(h)) prior to the end of the Term by the
Company not for Cause, by you for Good Reason or due to your Disability or
death, subject (other than in the case of death) to your execution and delivery
of the Release attached hereto within 30 days after your separation from
service, and not revoking it during the revocation period, you (or your estate)
will receive an amount equal to your base salary for the remainder of the Term
paid, subject to Section 15(iv) below, in a single lump sum 38 days after the
date of such separation from service.   If the Company does not also execute and
deliver (and not revoke) the Release, your Release shall be null, void and
without effect, and you shall still receive the payment described in this
Section.
 
 

--------------------------------------------------------------------------------


 
8. Benefits.  You will be eligible to participate in the employee benefit plans
maintained by the Company and its subsidiaries for senior executives on the same
basis as other executive officers, and you will be eligible to receive
additional long-term incentive compensation awards.  You will also be entitled
to use of Company provided fractional or chartered aircraft appropriate for
senior executive travel to and from Tampa, Florida and for other required
Company travel.  
 
9. Business Expenses.  The Company shall promptly reimburse you for all
documented reasonable business and travel expenses incurred by you in the
performance of your duties hereunder.  
 
10. Certain Additional Payments.


(i)  In the event it shall be determined that any payment, benefit or
distribution by the Company (or any other payor described in Treas. Reg. Sec.
1.280G-1, Q&A 10) to you or for your benefit (a “Payment”) would be subject to
the excise tax (the “Excise Tax”) imposed under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), you shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that, after
payment by you of all taxes (and any interest or penalties imposed with respect
to such taxes), including any income and employment taxes and Excise Taxes
imposed upon the Gross-Up Payment, you retain an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon such Payments.  Notwithstanding the
foregoing provisions of this Section, if it shall be determined that you are
entitled to a Gross-Up Payment, but that the portion of the Payments that would
be treated as “parachute payments” under Section 280G of the Code does not
exceed $50,000, then no Gross-Up Payment shall be made to you and the amounts
payable under Section 7 of this Agreement shall be reduced so that the Payments,
in the aggregate, are reduced to the Safe Harbor Amount. The “Safe Harbor
Amount” is the greatest amount of payments in the nature of compensation that
are contingent on a Change in Control for purposes of Section 280G of the Code
that could be paid to you without giving rise to any Excise Tax.  If the
reduction of the amounts payable under Section 7 of this Agreement would not
result in a reduction of the Payments to the Safe Harbor Amount, no amounts
payable under this Agreement shall be reduced pursuant hereto and a Gross-Up
Payment will be made to you.
 
(ii) All determinations required to be made under this Section, including
whether a Gross-Up Payment or reduction is required and the amount of any
Gross-Up Payment or reductions of Payments, shall be made by a nationally
recognized certified public accounting firm that shall be designated by the
Company and reasonably acceptable to you (the “Accounting Firm”).  The
Accounting Firm shall provide detailed supporting calculations both to the
Company and you within 15 business days of the receipt of notice from you that
there has been a Payment or such earlier time as is requested by the Company or
you.  All fees and expenses of the Accounting Firm shall be borne solely by the
Company.  Any Gross-Up Payment, as determined pursuant to this Section, shall be
paid by the Company to you within 5 business days of the receipt of the
Accounting Firm’s determination and in any event not later than the last day of
the calendar year after the calendar year in which the applicable Excise Tax is
paid.  If the Accounting Firm determines that no Excise Tax is payable by you or
that a reduction is required, it shall so indicate to you in writing.
 

--------------------------------------------------------------------------------


 
 
(iii) Any determination by the Accounting Firm shall be binding upon the Company
and you (absent manifest error), provided that, in the event that your tax
advisor delivers to the Accounting Firm and the Company a written opinion that
the actual Excise Tax payable by you is greater than the Excise Tax amount
initially determined by the Accounting Firm by reason of (A) manifest error, (B)
any Payment the existence or amount of which could not have been, or was not,
determined or known at the time the Excise Tax was initially determined or (C)
any determination, claim or assertion made by any tax authority that the actual
Excise Tax is greater than the amount initially determined by the Accounting
Firm, then, in any such case, the Accounting Firm shall recalculate the amount
of the Excise Tax and any required (or additional) Gross-Up Payment.  Any such
additional calculation or determination shall be performed consistent with this
Section.
 
(iv) You shall notify the Company in writing of any written claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment.  You shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  You shall
not pay such claim prior to the expiration of the 30-day period following the
date on which you give such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due).  If
the Company notifies you in writing prior to the expiration of such period that
the Company desires to contest such claim, you shall (i) give the Company any
information reasonably requested by the Company relating to such claim, (ii)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company, (iii) cooperate with the Company in good faith in order effectively
to contest such claim, and (iv) permit the Company to participate in any
proceedings relating to such claim; provided, however, that (A) the Company
shall bear and pay directly all costs and expenses (including additional income
taxes, interest and penalties) incurred in connection with such contest, and
shall indemnify and hold you harmless, on an after-tax basis, for any Excise Tax
or income tax (including interest or penalties) imposed as a result of such
representation and payment of costs and expenses, and (B) your obligation to
cooperate with the Company shall not require you to take any action, or forego
taking any action, that would have an adverse effect on your overall tax
position.
 
(v) Anything in this Agreement to the contrary notwithstanding, in no event
shall any payment by the Company pursuant to this Section be made later than the
end of your taxable year next following your taxable year in which you remit the
related taxes.
 

--------------------------------------------------------------------------------


 
11. Indemnification and Insurance.  During and after the Term, the Company shall
indemnify you in your capacity as a director and/or officer of the Company or
its subsidiaries to the fullest extent permitted by applicable law and the
Company’s charter and by-laws (including an indemnity against any loss or cost
arising out of any claim made by United Health Group Incorporated or one or more
of its subsidiaries (“United”) that your activities as a director or officer of
the Company or its subsidiaries have resulted in a breach of any obligation owed
to it or them), including advancement of attorneys’ fees and other fees and
expenses, and in all events provide you with director and officer liability
insurance coverage on a basis that is not less favorable to you than as provided
to any other director or officer of the Company or its subsidiaries.  The
parties hereto presently believe that you will be able to carry out your duties
and obligations with and to the Company hereunder in a manner that complies with
your continuing obligations to United.
 
 
12. Legal Fees.  The Company shall reimburse you for the reasonable legal fees
and expenses incurred by you in connection with your review and negotiation of
this Agreement and the agreements for the equity awards described herein
(including your due diligence regarding the Company) and in connection with your
ongoing performance of duties hereunder.  The Company shall also reimburse you
for all reasonable legal fees and expenses that you may incur in connection with
any dispute between you and the Company involving this Agreement, your
employment with the Company or the termination thereof, but only in the event
that you substantially prevail on any material claim in such dispute.  All
reimbursements described in this paragraph shall be made promptly after demand
is made by you and your provision to the Company of reasonably satisfactory
evidence of such fees and expenses, but no later than the last day of the
calendar year following the calendar year in which you incur such fees and
expenses. Your right to reimbursement under this Section in any calendar year
shall not affect the amount eligible for reimbursement in any other calendar
year and shall not be subject to liquidation or exchange.
 
13. Confidentiality.


(i) You acknowledge that, by reason of your employment by the Company, you will
have access to Confidential Information (as defined in Annex A hereto) of the
Company and its subsidiaries (the “WellCare Companies”).  You acknowledge that
such Confidential Information is a valuable and unique asset of the WellCare
Companies and covenant that, both during and after the Term, you will not
disclose any Confidential Information to any person (except as your duties as an
employee or director of any of the WellCare Companies may require) without the
prior written authorization of the Board.
 
(ii) All records, designs, business plans, financial statements, customer lists,
manuals, memoranda, lists, research and development plans, Intellectual Property
and other property delivered to or compiled by you by or on behalf of any
WellCare Company or its providers, clients or customers that pertain to the
business of any WellCare Company shall be and remain the property of such
WellCare
 
 

--------------------------------------------------------------------------------


 
Company and be subject at all times to its discretion and control.  Likewise,
all correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities, research and development,
Intellectual Property or future plans of any WellCare Company that is collected
by you shall be delivered promptly to such WellCare Company without request by
it upon termination of your employment.  For purposes of this Section,
“Intellectual Property” shall mean patents, copyrights, trademarks, trade dress,
trade secrets, other such rights, and any applications.
 
14. Unfair Competition.   You agree that during any period in which you are
serving as Executive Chairman of the Company or receiving severance payments
under Section 7 above (which shall not include any period after you have
received all payments thereunder or waived further payments thereunder) you
shall not, directly or indirectly, for yourself or on behalf of or in
conjunction with any other Person (as defined in Annex A hereto), without the
prior written consent of the Board:
 
(i)  engage as an officer, director, shareholder, owner, partner, joint
venturer, or in any managerial capacity, whether as an employee, independent
contractor, consultant or advisor (paid or unpaid), or as a sales
representative, or otherwise participate, in each case, in any business that
sells, markets, or provides any benefits or services within any state in which a
WellCare Company is doing business at the time you cease to be employed by the
Company that are in direct competition with the benefits or services provided by
such WellCare Company in such state;
 
(ii)  recruit, hire or solicit any employee or former employee of any WellCare
Company or encourage any employee of any WellCare Company to leave such WellCare
Company’s employ, unless such former employee has not been employed by a
WellCare Company for a period in excess of six months; provided, however, that
the provisions of this clause (ii) shall not apply to any member of your
immediate family;
 
(iii)  call upon any Person who is at the time you cease to be employed by the
Company, or who was at any time during the one year period prior to the date you
cease to be employed by the Company, a provider, customer or agent of any
WellCare Company for the purpose of soliciting or selling benefits or services
that would violate clause (i) above; or
 
(iv)  request or advise any provider, customer or agent of any WellCare Company
to withdraw, curtail or cancel its business dealings with such WellCare Company;
provided, however, that nothing in this Section 14 shall be construed to
preclude you from making any investment in the securities of any business
enterprise whether or not engaged in competition with any WellCare Company, to
the extent that such securities are actively traded on a national securities
exchange or in the over-the-counter market in the United States or on any
foreign securities exchange, but only if such investment does not exceed two
percent (2%) of the outstanding voting securities of such enterprise.
 

--------------------------------------------------------------------------------


 
15.Miscellaneous.  


(i)  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (other than its choice of laws rules).
 
(ii) This Agreement constitutes the entire understanding and agreement between
the parties with respect to the subject matter hereof, and supersedes any prior
discussions, negotiations or other written materials in respect of the subject
matter hereof.  This Agreement may not be amended, unless such amendment is in
writing and signed by both of the parties hereto.
 
(iii) The Company may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(iv) To the extent that you are a “specified employee” (within the meaning of
Treas. Reg. § 1.409A-1(i)) on the date of your “separation from service” (within
the meaning of Treas. Reg. § 1.409A-1(h)) from the Company, no amount that
constitutes a deferral of compensation that is payable upon such separation from
service and is subject to the six-month delay rule of Section 409A(a)(2)(B)(i)
of the Code shall be paid to you before the date (the “Delayed Payment Date”)
that is the first day of the seventh month after the date of your separation
from service or, if earlier, the date of your death following such separation
from service.  All such amounts that would, but for this Section, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date.  The Company intends that income provided to you pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code.  The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code and the
regulations promulgated thereunder.  With respect to any reimbursement or
in-kind benefit arrangements of the Company and its subsidiaries provided for
herein that constitute deferred compensation for purposes of Section 409A of the
Code, the following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year,
(ii) any reimbursement must be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred, and (iii)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.
 
(v) The Company represents and warrants that it is fully authorized and
empowered to enter into this Agreement and to perform its obligations hereunder.
 
(vi) The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement and your employment with the
 

--------------------------------------------------------------------------------


 
Company to the extent necessary to preserve the intended rights and obligations
of the parties.
 
(vii) The invalidity or unenforceability of any provision of this Agreement, or
any provisions of any agreement referred to herein, shall not affect the
validity or enforceability of any other provision herein or therein.
 
(viii) For purposes of this Agreement, the term “including” shall mean
“including, without limitation.”
 
    (ix) This Agreement may be executed in one or more counterparts, including
by fax or PDF, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 

                                                                                                                  
 
Sincerely,
 
                                                                                                                   
 WELLCARE HEALTH PLANS, INC.      
 By:   /s/   Neal Moszkowski    
 
   Title: Chairman, Compensation Committee  Acknowledged and Agreed   /s/ 
Charles G. Berg                                          Charles G. Berg  

 

 

--------------------------------------------------------------------------------




Annex A




The following definitions shall have the following meanings for purposes of the
Agreement.


“Cause” shall mean (i) your willful failure or refusal to perform your lawful
and proper duties hereunder (other than as a result of Disability), (ii) your
conviction of or plea of nolo contendere to any felony (other than a traffic
infraction), or (iii) an act or acts on your part constituting fraud, theft or
embezzlement or that otherwise constitutes a felony under the laws of the United
States or any state thereof which results or was intended to result directly or
indirectly in gain or personal enrichment by you at the expense of the
Company.  In the case of any item described in the previous sentence, you shall
be given written notice of the alleged act or omission constituting Cause, which
notice shall set forth in reasonable detail the reason or reasons that the Board
believes you are to be terminated for Cause, including any act or omission that
is the basis for the decision to terminate you.  In the case of an act or
omission described in clause (i) of the definition of Cause, (A) if reasonably
capable of being cured, you shall be given 30 days from the date of such notice
to effect a cure of such alleged act or omission constituting “Cause” which,
upon such cure to the reasonable satisfaction of the Board, shall no longer
constitute a basis for Cause, and (B) you shall be given an opportunity to make
a presentation to the Board (accompanied by counsel or other representative, if
you so desire) at a meeting of the Board held promptly following such 30-day
cure period if the Board intends to determine that no cure has occurred.  At or
following such meeting, the Board shall determine whether or not to terminate
you for “Cause” and shall notify you in writing of its determination and the
effective date of such termination (which date may be no earlier than the date
of the aforementioned Board meeting).  For purposes hereof, no act or omission
shall be deemed “willful” if it was done with a good faith belief that it was in
the best interests of the Company.  
 
“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the WellCare Companies
in connection with their business.  It shall not include information (a)
required to be disclosed by court or administrative order or by applicable law;
(b) lawfully obtainable from other sources or which is in the public domain
through no fault of yours; or (c) the disclosure of which is consented to in
writing by the Company.
 
“Disability” means any physical or mental disability or incapacity that can be
expected to result in your death or that has rendered you unable to carry out
your duties and obligations to the Company for a period of 90 consecutive days
or for shorter periods aggregating to 120 days (whether or not consecutive)
during any consecutive 12 months of the Term.
 
“Good Reason” shall mean, without your written consent, (i) the failure of the
Company to pay any compensation or provide any benefits to you when due
hereunder, (ii) you are no longer the Executive Chairman of (A) the Company or
(B) in the event of a merger, consolidation or other business combination
involving the Company, the successor to the Company’s business or assets, or
(C) if all or substantially all of the voting stock of the Company is held by
another public company, such public company, (iii) the assignment to you of any
duties or responsibilities materially inconsistent with your status under clause
(ii) of this sentence, (iv) your failure to be appointed or elected (or
reelected) to the Board, other than due to your decision not to stand for
election or reelection, or your removal from the Board not for Cause and not due
to your Disability or death, or (v) any material breach by the Company of any
terms of this Agreement; provided, however, that for any of the foregoing to
constitute
 

--------------------------------------------------------------------------------


 
Good Reason, you must provide written notification of such event or condition
constituting Good Reason within ninety (90) days after you know or have reason
to know of the occurrence of any such event or condition, and the Company shall
have thirty (30) days from the date of receipt of such written notice to effect
a cure of the event or condition constituting Good Reason, and, upon cure
thereof by the Company, such event or condition shall no longer constitute Good
Reason.
 
“Person” shall have the meaning set forth in the Securities Exchange Act of
1934, as amended.
 




--------------------------------------------------------------------------------



EXHIBIT A


MUTUAL WAIVER AND RELEASE AGREEMENT


THIS MUTUAL WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
[TO BE DETERMINED AT TERMINATION OF EMPLOYMENT](the “Effective Date”), by
Charles G. Berg (the “Executive”) and WellCare Health Plans, Inc., a Delaware
corporation (the “Company”), pursuant to the Employment Agreement by and between
the Company and the Executive (the  “Employment Agreement”).
 


1.Executive’s Waiver and Release.  Subject to the last sentence of the first
paragraph of this Section 1, the Executive, on his own behalf and on behalf of
his heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges the
Company and each of its affiliates, parents, successors, predecessors, and the
subsidiaries, directors, owners, members, shareholders, officers, agents, and
employees of the Company and its affiliates, parents, successors, predecessors,
and subsidiaries (collectively, all of the foregoing are referred to as the
“Employer”), from any and all causes of action, claims and damages, including
attorneys’fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise arising through the date of his signing of this Release,
concerning his employment or separation from employment.  Subject to the last
sentence of the first paragraph of this Section 1, this Release includes, butis
not limited to, any payments, benefits or damages arising under any federal law
(including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Employee Retirement Income Security
Act of 1974, the Americans with Disabilities Act, Executive Order 11246, the
Family and Medical Leave Act, and the Worker Adjustment and Retraining
Notification Act, each as amended); any claim arising under any state or local
laws, ordinances or regulations (including, but not limited to, any state or
local laws, ordinances or regulations requiring that advance notice be given of
certain workforce reductions); and any claim arising under any common law
principle or public policy, including, but not limited to, all suits in tort or
contract, such as wrongful termination, defamation, emotional distress, invasion
of privacy or loss of consortium.  Notwithstanding any other provision of this
Release to the contrary, this Release does not encompass, and Executive does not
release, waive or discharge, the obligations of the Company (a) to make the
payments and provide the other benefits contemplated by the Employment
Agreement, or (b) under any restricted stock agreement, option agreement or
other agreement pertaining to Executive’s equity ownership, or (c) under any
indemnification or similar agreement with Executive, including under the charter
and by-laws of the Company.


The Executive understands that by signing this Release, he is not waiving any
claims or administrative charges which cannot be waived by law.  He is waiving,
however, any right to monetary recovery or individual relief should any federal,
state or local agency (including the Equal Employment Opportunity Commission)
pursue any claim on his behalf arising out of or related to his employment with
and/or separation from employment with the Company.


The Executive further agrees without any reservation whatsoever, never to sue
the Employer or become a party to a lawsuit on the basis of any and all claims
of any type lawfully and validly released in this Release.
 
 

--------------------------------------------------------------------------------


 
2.Company Waiver and Release.  The Company, on its own behalf and on behalf of
each of its affiliates, parents, successors, predecessors, and subsidiaries
hereby unconditionally and irrevocably releases, waives and forever discharges
the Executive, his heirs, executors, administrators, attorneys and assigns, from
any and all causes of action, claims and damages, including attorneys’fees,
whether known or unknown, foreseen or unforeseen, presently assertedor otherwise
arising through the date of his signing of this Release, concerning his service
or separation from service.  This Release includes, but is not limited to, any
payments, benefits or damages arising under any federal law; any claim arising
under any state or local laws, ordinances or regulations; and any claim arising
under any common law principle or public policy, including, but not limited to,
all suits in tort or contract.  The Company further agrees without any
reservation whatsoever, never to sue the Executive or become a party to a
lawsuit on the basis of any and all claims of any type lawfully and validly
released in this Release.


3. Acknowledgments.  The Executive is signing this Release knowingly and
voluntarily.  He acknowledges that:


(a)
He is hereby advised in writing to consult an attorney before signing this
Release Agreement;



(b)
He has relied solely on his own judgment and/or that of his  attorney regarding
the consideration for and the terms of this Release and is signing this Release
Agreement knowingly and voluntarily of his own free will;



(c)
He is not entitled to the severance payment under Section 7 of the Employment
Agreement (the “Severance Payment”) unless he agrees to and honors the terms of
this Release;



(d)
He has been given at least twenty-one (21) calendar days to consider this
Release, or he or she expressly waives his right to have at least twenty-one
(21) days to consider this Release;



(e)
He may revoke this Release within seven (7) calendar days after signing it by
submitting a written notice of revocation to the Employer.  He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he revokes this Release within the seven (7) day revocation period, he will not
receive the Severance Payment;



(f)
He has read and understands the Release and further understands that, subject to
the limitations contained herein, it includes a general release of any andall
known and unknown, foreseen or unforeseen claims presently asserted or otherwise
arising through the date of his signing of this Release that he may have against
the Employer concerning his employment or separation from employment; and


 

--------------------------------------------------------------------------------


 
(g)No statements made or conduct by the Employer has in any way coerced or
unduly influenced him or her to execute this Release.



4.No Admission of Liability.  This Release does not constitute an admission of
liability or wrongdoing on the part of the Employer or theExecutive, the
Employer and the Executive do not admit there has been any wrongdoing whatsoever
against the Executive or the Employer, and the Employer and the Executive
expressly deny that any wrongdoing has occurred.


5.Entire Agreement.  There are no other agreements of any nature between the
Employer and the Executive with respect to the matters discussed in this Release
Agreement, except as expressly stated herein, and in signing this Release,
neither the Employer nor the Executive are relying on anyagreements or
representations, except those expressly contained in this Release.


6.Execution.  This Release shall be effective only if executed by both parties.


7.Severability.  If any provision of this Release is found, held or deemed by a
court of competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or controlling law, the remainder of this Release shall
continue in full force and effect.


8.Governing Law.  This Release shall be governed by the laws of the State of New
York, excluding the choice of law rules thereof.


9.Headings.  Section and subsection headings contained in this Release are
inserted for the convenience of reference only.  Section and subsection headings
shall not be deemed to be a part of this Release for any purpose, and they shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first herein above written.


       EXECUTIVE:   _______________________
                                                                                                                                                                         
Charles G. Berg      
                                                                          
WELLCARE HEALTH PLANS, INC.
                                                                                                                                                                           
By:                                                                        
                                                                                                                                                                         
Title: _____________________________


 
 